UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2422



P. F. THOMAS, III,

                                            Plaintiff - Appellant,

          versus


GOVERNMENT MICRO RESOURCES, INCORPORATED,

                                             Defendant - Appellee.



                              No. 98-2450



P. F. THOMAS, III,

                                             Plaintiff - Appellee,

          versus


GOVERMENT MICRO RESOURCES, INCORPORATED,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-1725-A)


Submitted:   March 16, 1999                  Decided:   May 3, 1999
Before WILLIAMS and KING, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


P. F. Thomas, III, Appellant Pro Se. Frank Willard Dunham, Jr.,
Michael Stefan Nachmanoff, COHEN, GETTINGS & DUNHAM, Arlington,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     P. F. Thomas, III, sued his former employer, Government Micro

Resources, Inc. (“GMR”), alleging racial discrimination and breach

of contract.   The jury returned a verdict in favor of GMR on the

employment discrimination claim and in favor of Thomas on the

contract claim.   Following the jury’s verdict, the district court

entered an order denying GMR’s Fed. R. Civ. P. 50 motion for judg-

ment as a matter of law on the contract claim.   Both parties have

appealed.   Our review of the record and the district court’s order

denying GMR’s Rule 50 motion discloses no reversible error.    Ac-

cordingly, we affirm.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3